DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a forming unit configured to output” “a reading unit configured to read” “a control unit configured to control” in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.




            













Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-7, 9, 12-13, 15, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20150168901 to Yasuda in view of JP 2004276379 to Yasutomi further in view of US 20190238685 to Tsukamoto.

     Regarding claim 1, Yasuda discloses an apparatus comprising:
     a forming unit configured (limitation interpreted under 35 U.S.C. 112(f) as the printer) to output a printed materials on which
an image for performing a density adjustment is formed (paragraph 73-74; chart printed for density adjustment);
     a reading unit configured (limitation interpreted under 35 U.S.C. 112(f) as the scanner) to read the printed materials output from the forming unit to acquire the scanned image data (paragraph 81; printed charts are measured by scanner unit to obtain scanned data); and
      a control unit (limitation interpreted under 35 U.S.C. 112(f) as the CPU) configured to control the forming unit by calculating, for each
scanned image data, variations in lightness values in the respective scanned image data included in each scanned image data (paragraph 83-88; difference in density value (variation in lightness (density)) between measured density and target density is determined for scanned data of patches), so that the printed materials are further output until all the variations in the lightness values of are less than a first threshold value (paragraph 88, 92-93; when difference between measured density of patches and target value is greater the process of printing is repeated (further output) when it goes back to step s401 until density variation for all pixels is within threshold in s405).
Yasuda discloses lightness values (density) in scanned data of patch (paragraph 81-83). The density values of the patch data is specific image data from the whole scanned data. However Yasuda does not disclose specifically lightness values for predetermined number of specific pixels. Examiner is making statement that pixels are inherently present in scanned image data such that the density data of scanned patch data must necessarily include specific pixels associated with the patch image data area. 


Yasuda discloses of a predetermined number of specific pixels as stated above. However Yasuda does not disclose a forming unit configured to output a first number of printed materials on which an image for performing a density adjustment is formed;
a reading unit configured to read the first number of printed materials output from
the forming unit to acquire the first number of pieces of scanned image data, the first
number being two or more;
a control unit configured to control the forming unit by calculating, for each
scanned image data group having as a unit a second number of pieces of scanned image data consecutive in order of being read among the first number of pieces of scanned image data, variations in lightness values in the respective pieces of scanned image data included in each scanned image data group, the second number being two or more.
       Yasutomi discloses a forming unit configured to output a first number of printed materials on which an image for performing a density adjustment is formed (paragraph 10; density adjustment; page 59; eight sheets printed (first number));
    a reading unit configured to read the first number of printed materials output from
the forming unit to acquire the first number of pieces of scanned image data, the first
number being two or more (page 59; eight printed sheets are measured (scanned) by reading using spectrocolorimeter to acquire eight measured data);
        a control unit configured to control the forming unit by calculating, for each
scanned image data group having as a unit a second number of pieces of scanned image data, variations in lightness values in the respective pieces of scanned image data included in each scanned image data group, the second number being two or more (page 59; standard deviation (variation) determined from measured patches for 5 sheets (second number); using color measurement from 5 sheets represents image data group of 5 sheets from all of the measured eight sheets).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Yasuda as taught by Yasutomi to provide measuring of printed sheets to generate standard deviation data.
        The motivation to combine the references is to provide stability determination of printed patches by using standard deviation values of the patches (paragraph 59-62).

      However Yasuda does not disclose a second number of pieces of scanned image data consecutive in order of being read among the first number of pieces of scanned image data.
          Tsukamoto discloses a second number of pieces of scanned image data consecutive in order of being read among the first number of pieces of scanned image data (paragraph 150, 157-158, 160-163, 165-167; user determines abnormality in second number of scanned image which have defect from all scanned image data (first number) in order of scanning in steps s5 based on number of pages to be printed in s19 from among all pages to be printed).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Yasuda as taught by Tsukamoto to provide analysis of scanned image data.
        The motivation to combine the references is to provide user interface for the user to select and inspect scanned image data such that the selected images can be used for further analysis (paragraph 150, 157-158, 160-163, 165-167).








           Regarding claim 6, Yasuda discloses the apparatus according to claim 1, wherein an image for performing the density adjustment is an image in which at least one color is arranged in a plurality of different positions at different densities (patches at different position; paragraph 6, 74, 81; each patch have different gradation (Density) of color value are scanned to generate image for density adjustment), and
the control unit calculates the variations using the scanned image data corresponding to the plurality of different positions of the image for performing the density adjustment (paragraph 81, 90-94; the chart is scanned to obtain density data for each patch in the image which are located at different positions; paragraph 83-88; difference in density value (variation in lightness (density)) between measured density and target density is determined for scanned data of patches for density adjustment process).
Yasuda discloses lightness values (density) in scanned data of patch (paragraph 81-83). The density values of the patch data is specific image data from the whole scanned data. However Yasuda does not disclose specifically “using as the specific pixel a plurality of pixels of the scanned image data”. Examiner is making statement that pixels are inherently present in scanned image data such that the density data of scanned patch data must necessarily include specific pixels associated with the patch image data area.




           Regarding claim 7, Yasutomi discloses the apparatus according to claim 1, wherein the variations are a standard deviation (page 12; standard deviation (variation) determined from measured patches for 5 sheets).


           Regarding claim 9, see rejection of claim 1.

           Regarding claim 15, see rejection of claim 1. Further Yasuda discloses a non-transitory computer readable storage medium storing a program which causes a computer to execute a method comprising (paragraph 42; CPU executing program in RAM).



           Regarding claim 12, see rejection of claim 6.

           Regarding claim 13, see rejection of claim 7.

           Regarding claim 18, see rejection of claim 6.

           Regarding claim 19, see rejection of claim 7.


















1.	Claim(s) 8, 14, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication Pub. No. US 20150168901 to Yasuda in view of JP 2004276379 to Yasutomi further in view of US 20190238685 to Tsukamoto further in view of US 20200166882 to Yamashita to further in view of JP 2007295488 to Ikeno.
           Regarding claim 8, Yasuda does not disclose the apparatus according to claim 1, further comprising an operation unit that allows a user to set the first number. 
         Yamashita discloses further comprising an operation unit that allows a user to set the first number (see Fig. 6; paragraph 60-64; user selects page number for chart printing as first number in Fig. 6).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Yasuda in view of Yasutomi further in view of Tsukamoto as taught by Yamashita to provide user interface to input numerical data.
        The motivation to combine the references is to provide user interface for user to select page number of image data of print jobs that can be used for adjustment chart without having to use separate image data for printing charts (paragraph 60-64).

However Yasuda does not disclose further comprising an operation unit that allows a user to set the second number.
        Ikeno discloses further comprising an operation unit that allows a user to set the second number (pages 4-5 (see Fig. 3 description); user selects scanned image data page using check box to select second number of scanned images).
        It would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify the system of Yasuda as taught by Ikeno to provide user interface for selecting scanned image data.
        The motivation to combine the references is to provide option for user to select specific pages for reprint by selecting one of the scanned image data in case there is error during printing of pages (pages 1, 4-5).


           Regarding claim 14, see rejection of claim 8.

           Regarding claim 20, see rejection of claim 8.













Allowable Subject Matter
Claims 2-5 ,10-11, 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.













Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENIYAM MENBERU whose telephone number is (571) 272-7465.  The examiner can normally be reached on Monday-Friday, 10:00am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.   
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the customer service office whose telephone number is (571) 272-2600. The group receptionist number for TC 2600 is (571) 272-2600. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
For more information about the PAIR system, see <http://pair-direct.uspto.gov/>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  

Patent Examiner
Beniyam Menberu

/BENIYAM MENBERU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        

06/18/2022